Name: Council Regulation (EEC) No 1014/93 of 26 April 19993 opening and providing for the administration of Community tariff quotas and ceilings for certain agricultural and industrial products originating in Romania (1993)
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  industrial structures and policy
 Date Published: nan

 No L 105/2 Official Journal of the European Communities 30 . 4. 93 COUNCIL REGULATION (EEC) No 1014/93 of 26 April 1993 opening and providing for the administration of Community tariff quotas and ceilings for certain agricultural and industrial products originating in Romania (1993) products listed in Annexes I and II to this Regulation ; whereas particular care should be taken to ensure that all Community importers have equal and continuous access to those quotas and that the rates laid down for the quotas are applied to all imports of the products in question into all Member States until the quotas are exhausted ; whereas, to ensure the efficiency of a common adminis ­ tration of these quotas, there is no obstacle to authorizing the Member States to draw from the quota-volumes the necessary quantities corresponding to actual imports ; whereas, however, this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas, in the case of the products listed in Annex I to this Regulation which are subject to Community tariff ceilings, Community surveillance may be achieved by means of an administrative procedure based on charging imports of the products in question against the ceilings at Community level as and when those products are entered with the customs authorities for free circulation ; Whereas this administrative procedure requires close and particularly rapid cooperation between the Member States and the Commission, and the latter must in particular be able to monitor quantities charged against the ceilings and keep the Member States informed ; whereas its coope ­ ration has to be particularly close since the Commission must, under certain conditions, be able to take appro ­ priate measures to reintroduce customs duties once a ceiling is reached ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within, and jointly represented by, the Benelux Economic union, any operation concerning the adminis ­ tration of these tariff measures may be carried out by any one of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Europe Agreement establishing an associa ­ tion between the European Communities and their Member States, of the one part, and Romania, of the other part, was signed on 1 February 1993 ; whereas, pending the entry into force of the said Agreement, the European Economic Community and the European Coal and Steel Community have concluded an Interim Agreement on trade and trade-related measures with the said country, which shall enter into force on 1 May 1993 ; Whereas the Interim Agreement stipulates, inter alia, that certain products originating in the country in ques ­ tion may attract a reduced or zero rate of duty on import into the Community, within the limits of tariff quotas or ceilings ; whereas, pursuant to the provisions annexed to the said Agreement, the volumes of the tariff quotas and ceilings established when the Association Agreement was signed must be increased from the date on which the Interim Agreement enters into force by a percentage specific to each category of products ; whereas, in accordance with Protocol 7 attached to the Interim Agree ­ ment, provision must furthermore be made for deduction of any quantities which have already benefited from generalized preference measures between 1 January 1993 and the date of entry into force of the said Agreement and for pro rata adjustments to the quantities of the agri ­ cultural products listed in Annex II to this Regulation ; Whereas the quantities in question will be known only on the day preceding the entry into force of the Interim Agreement ; whereas the Commission should be made responsible for informing the Member States and economic operators as rapidly as possible of the quantities actually available under the tariff measures described in this Regulation by means of publication in the 'C' series of the Official Journal of the European Communities ; Whereas it seems advisable, in the interests of clarity, to divide the products into two groups, in Annexes I and II to this Regulation, one for industrial products and one for agricultural products, specifying for each product the volume of its quota or ceiling and the rate of customs duty applicable ; Whereas the decision for the opening of Community quotas should be taken by the Community, in the execu ­ tion of its international obligations, in the case of the HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 May to 31 December 1993 imports into the Community of certain products originating in Romania which are listed in Annexes I and II shall be subject to Community tariff quotas or ceilings. 30. 4. 93 Official Journal of the European Communities No L 105/3 Annexes I and II provide a description of the products concerned, (combined nomenclature codes), and the rates of customs duty applicable. Once the Interim Agreement enters into force, the volumes of the tariff quotas and ceilings indicated in the Annexes shall if necessary be reduced to take account of the volume of goods imported from Romania from 1 January 1993 under other preferential tariff arrange ­ ments, in accordance with Protocol 7 to the Interim Agreement. The Commission shall inform the Member States and economic operators of the reduction in quota and ceiling volumes attributable to generalized preferences as rapidly as possible, by publishing them in the 'C' series of the Official Journal of the European Communities. 2. Protocol 4 to the Interim Agreement concerning the definition of the concept of originating products and methods of administration cooperation, shall apply. Article 2 1 . The tariff quotas referred to in Article 1 shall be administered by the Commission, which may take all appropriate administrative measures in order to ensure efficient administration thereof. 2. Where an importer declares a product covered by this Regulation for free circulation in a Member State and applies to take advantage of the preferential arrangements, and that declaration is accepted by the customs authori ­ ties, the Member State concerned shall , by notifying the Commission, draw an amount corresponding to its requi ­ rements from the quota-volume concerned. Requests for drawings, indicating the date of acceptance of the said declarations, must be sent to the Commission without delay. The drawings shall be granted by the Commission by reference to the date of acceptance of the declaration for free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits. 3 . If a Member State dues not use the quantities drawn, it shall return them to the corresponding quota-volume as soon as possible. 4. If the quantities requested are greater than the available balance of the quota-volume, the balance shall be allocated on a pro rata basis. The Commission shall inform the Member States of the drawings made. Article 3 1 . Quantities shall be charged against the ceilings as and when products are declared to the customs authorities for free circulation . Goods may be charged against a ceiling only if the move ­ ment certificate is presented before the date on which levying of customs duties is reintroduced. 2. The level of utilization of the ceilings shall be deter ­ mined at Community level on the basis of the imports charged against them in accordance with paragraph 1 . Member States shall send the Commission, not later than the 1 5th day of each month, statements of the quantities charged in respect of imports during the preceding month. 3 . As soon as the ceilings have been reached, the Commission may adopt a Regulation reintroducing the customs duties applicable to the third countries in ques ­ tion until the end of the calendar year. When the adoption of such a Regulation is requested by a Member State, the Commission shall examine the request within the following five days and inform the requesting Member State of the action it considers it should take as a result' of the request, in the light, in particular, of the statements provided for in paragraph 2. Article 4 The Commission shall take all appropriate measures, in close cooperation with the Member States, to ensure compliance with this Regulation . Article 5 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 May 1993 or from the date of entry into force of the Interim Agreement, whichever is the later. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 26 April 1993 . For the Council The President B. WESTH No L 105/4 Official Journal of the European Communities 30 . 4. 93 ANNEX I List of industrial products subject to zero-duty tariff quotas or ceilings (') Order No CN code Quota volume (ECU) Ceiling (ECU) ( 1 ) (2) (3) (4) 09.6001 2523 10 00 18 809 000 21 00 29 00 30 00 90 10 90 30 90 90 21.1001 2815 20 278 000 09.6003 2836 20 00 4 631 000 2836 30 00 21.1003 2836 60 00 1 243 000 09.6005 2841 30 00 528 000 21.1005 2902 50 00 11 808 000 21.1007 2903 51 473 000 09.6007 2905 11 00 11 113 000 09.6009 2905 14 90 973 000 21.1009 291411 00 1 848 000 21.1011 2915 31 00 638 000 21.1013 2917 12 10 349 000 21.1015 2918 21 00 262 000 21.1017 2918 22 00 236 000 21.1019 2921 19 30 322 000 21.1021 2923 10 10 361 000 21 .1 023 2926 1 0 00 3 773 000 09.6011 2933 61 00 1 500 000 21.1025 2941 30 00 6 229 000 09.6013 3102 10 10 503 000 09.6015 3102 30 10 1 350 000 3102 30 90 09.6017 3102 40 10 3 049 000 3102 40 90 09.6019 3102 80 00 1 704 000 30. 4. 93 Official Journal of the European Communities No L 105/5 (1 ) (2) (3) (4) 21.1027 3102 10 91 348 000 1099 21 00 29 10 29 90 50 90 60 00 70 00 90 00 09.6021 3105 6 086 000 21.1029 3923 21 00 5 795 000 21.1031 4011 10 00 7 938 000 4011 20 00 4011 30 90 4011 91 00 4011 99 00 4012 10 90 4012 20 90 4012 90 10 4012 90 90 4013 10 10 4013 10 90 4013 90 90 21.1033 420211 10 7 938 000 420211 90 4202 12 91 420212 99 4202 19 91 4202 19 99 4202 21 00 4202 22 90 4202 29 00 4202 31 00 4202 32 90 4202 39 00 4202 91 10 4202 91 50 4202 91 90 4202 92 91 4202 92 95 4202 92 99 4202 99 10 4202 99 90 21.1035 4203 10 00 8 335 000 4203 21 00 4203 29 91 4203 29 99 4203 30 00 4203 40 00 21.1037 4302 30 10 3 043 000 4303 09.6023 4411 6 300 000 21.1039 4418 10 00 12 919 000 4418 20 10 4418 20 90 4418 30 10 4418 30 90 4418 40 00 4418 90 00 No L 105/6 Official Journal of the European Communities 30 . 4. 93 (1 ) (2) (3) (4) 09.6025 6403 4 000 000 21.1041 6908 4 830 000 09.6027 6911 850 000 09.6029 7004 2 200 000 09.6031 7013 4 800 000 09.6033 7207 19 39 571 000 7207 20 79 7216 60 11 7216 60 19 7216 60 90 7216 90 50 7216 90 60 7216 90 91 7216 90 93 7216 90 95 7216 90 97 7216 90 98 09.6035 7217 11 10 2 411 000 7217 11 91 7217 1199 7217 12 10 721712 90 7217 13 11 7217 13 19 7217 13 91 7217 13 99 721719 10 7217 19 90 7217 21 00 7217 22 00 7217 23 00 7217 29 00 09.6037 7304 10 10 10 418 000 7304 10 30 7304 10 90 7304 20 91 7304 20 99 7304 31 91 7304 31 99 7304 39 10 7304 39 51 7304 39 59 7304 39 91 7304 39 93 7304 39 99 7304 41 90 7304 49 10 7304 49 91 7304 49 99 7304 51 11 7304 51 19 7304 51 91 7304 51 99 7304 59 10 7304 59 31 7304 59 39 7304 59 91 7304 59 93 7304 59 99 7304 90 90 30. 4. 93 Official Journal of the European Communities No L 105/7 (1 ) (2) (3) (4) 09.6037 7305 11 00 (cont 'd) 7305 12 00 7305 19 00 7305 20 10 7305 20 90 7305 31 00 7305 39 00 7305 90 00 7306 10 11 7306 10 19 7306 10 90 7306 20 00 7306 30 21 7306 30 29 7306 30 51 7306 30 59 7306 30 71 7306 30 78 7306 30 90 7306 40 91 7306 40 99 7306 50 91 7306 50 99 7306 60 31 7306 60 39 7306 60 90 7306 90 00 21.1043 7318 15 81 1 300 000 21.1045 8203 20 10 3 704 000 8203 20 90 21.1047 8482 10 10 3 500 000 21.1049 8527 11 10 5 557 000 8527 11 90 8527 21 10 8527 21 90 8527 29 00 8527 31 10 8527 31 91 8527 31 99 8527 32 90 8527 39 10 8527 39 91 8527 39 99 8527 90 91 8527 90 99 8528 10 61 8528 10 69 8528 10 80 8528 10 91 8528 10 98 8528 20 20 8528 20 71 8528 20 73 8528 20 79 8528 20 91 8528 20 99 8529 10 20 8529 10 31 8529 10 39 8529 10 40 8529 10 50 8529 10 70 No L 105/8 Official Journal of the European Communities 30. 4. 93 (1 ) (2) (3) (4) 21.1049 8529 10 90 (cont 'd) 8529 90 70 8529 90 98 21.1051 8539 10 90 2 362 000 8539 21 30 8539 21 91 8539 21 99 8539 22 10 8539 22 90 8539 29 31 8539 29 39 8539 29 91 8539 29 99 21.1053 8703 21 10 101 408 000 8703 2211 8703 22 19 8703 23 11 8703 23 19 8703 31 10 8703 3211 8703 32 19 8703 33 11 * 10 (a) 8703 33 19 * 10 (a) 8703 90 90*11 (a) 09.6039 9401 20 00 23 000 000 9401 30 10 9401 30 90 9401 40 00 9401 50 00 9401 61 00 9401 69 00 9401 71 00 9401 79 00 9401 80 00 9401 90 90 09.6041 9403 10 10 65 000 000 9403 10 51 9403 10 59 9403 10 91 940310 93 9403 10 99 9403 20 91 9403 20 99 9403 30 11 9403 30 19 9403 30 91 9403 30 99 9403 40 00 9403 50 00 9403 60 10 9403 60 30 9403 60 90 9403 70 90 9403 90 10 9403 90 30 9403 90 90 09.6043 9405 91 19 1 324 000 30. 4. 93 Official Journal of the European Communities No L 105/9 (') The wording for the description of the products covered by this Annex is that of the combined nomenclature (OJ No L 267, 14. 9. 1992, p. 1 ). (a) The following products with a Taric code are defined as follows : 8703 33 1 1 * 10 : Motor caravans, new, of a cylinder capacity exceeding 2 500 cm3 but not exceeding 3 000 cm3, 8703 33 19*10 : Other vehicles, new, with compression-ignition internal combustion piston engine (diesel or semi-diesel), of a cylinder capacity exceeding 2 500 cm3, but not exceeding 3 000 cm3, 8703 90 90 * 1 1 : Vehicles other than with electric motors, new, of a cylinder capacity not exceeding 3 000 cm3. No L 105/10 Official Journal of the European Communities 30 . 4. 93 ANNEX II List of agricultural products subject to reduced duty tariff quotas (a) Order No CN code Description Quotavolume (I) Duty to be applied (1 ) (2) (3) (4) (5) 09.6101 0702 00 10 Tomatoes 2 267 9,9 (min. ECU 2/100 kg net) 0702 00 90 Tomatoes 16,2 (min. ECU 3,5/ 100 kg net) 09.6103 0703 10 19 Onions 87 9,6 09.6105 0704 10 10 Cabbages 1 000 13,6 (min. ECU 2/100 kg net) 0704 90 10 White/red cabbages 12 (min. ECU 0,5/100 kg net) 0704 90 90 Other 12 09.6107 0707 00 11 Cucumbers 987 13,6 09.6109 0708 20 10 Beans, fresh 87 10,4 (min. ECU 2/100 kg net) 0708 20 90 Beans, fresh 13,6 (min . ECU 2/100 kg net) 09.6111 0709 60 10 Sweet peppers 1 140 7,2 09.6113 0710 21 00 Peas, frozen 73 14,4 0710 22 00 Beans, frozen 14,4 0710 29 00 Other, frozen 14,4 09.6115 ex 0711 90 40 Mushrooms (b) 213 10,8 2003 10 20 2003 10 30 09.6117 0802 31 00 Walnuts, in shell 133 6,4 0802 32 00 Walnuts, shelled 6,4 09.6119 0808 10 31 Apples, other than for cider 67 11,2 (min. ECU 2,4/ 100 kg net) 0808 10 33 6,4 (min. ECU 2,3/ 100 kg net) 0808 10 39 0808 10 51 0808 10 53 0808 10 59 09.6121 0809 10 00 Apricots 547 20 09.6123 0809 40 11 Plums 1 200 12 (min. ECU 3/100 kg net) 0809 40 19 6,4 09.6125 0811 10 10 Strawberries 1 147 12,8 (min. ECU 3/100 kg net) 09.6127 0811 10 90 Strawberries 230 11,2 09.6129 081210 00 Cherries 50 8,8 09.6131 0813 10 00 Apricots, dried 380 5,6 0813 20 00 Prunes dried 9,6 0813 30 00 Apples dried 1 6,4 0813 40 80 Other 4,8 09.6133 1209 25 90 Seeds, fruit and spores 200 3,2 1209 29 90 4 1209 91 90 5,6 1209 99 91 4,8 1209 99 99 5,6 30 . 4. 93 Official Journal of the European Communities No L 105/11 ( 1 ) (2) (3) (4) (5) 09.6135 1212 99 10 Chicory roots 227 1,6 09.6137 1512 11 91 Sunflower-seed oil 1 800 8 1512 19 91 Sunflower-seed oil, other 12 09.6139 1602 31 11 Preserved meat of turkey 200 13,6 09.6141 2001 10 00 Cucumbers preserved 67 17,6 2001 90 90 Other 16 09.6143 2002 90 30 Tomatoes prepared 373 16,2 2002 90 90 16,2 09.6145 2005 40 00 Peas 80 19,2 09.6147 2009 70 19 Apple juice 693 33,6 09.6149 2401 10 60 Tobacco 1 667 ¢ 11,5 (min. ECU 22,5/100 kg net) 2401 10 70 2401 20 60 2401 20 70 (a) The wording for the description of the products covered by this Annex is that of the combined nomenclature (OJ No L 267, 14. 9. 1992, p. 1 ). (b) These CN codes are subject to the import regime laid down in Regulation (EEC) No 1796/81 (OJ No L 183, 4. 7. 1981 , p. 1 ). Regulation as last amended by Regulation (EEC) No 1122/92 (OJ No L 117, 1 . 5. 1992, p. 98).